DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).
Regarding to claim 9, it is objected to as the amended text is illegible.
A legible copy of the amendment to claim 9 is required in compliance with 37 CFR 1.52 (b) (1) (i) in order for the claim to be examined on its merits is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 – 7 and 13- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 1, it is indefinite because the underlined phrase in step “generating one or more vulnerability summaries, based, at least in part, on results of (i), and optionally on at least one of (ii) and (iii)” fail to clearly point out the scope of the limitation because it’s not clear whether generating of vulnerability summaries is based on (i) and (ii); or (i) and (iii); or (i) and (ii) and (iii).  Furthermore, since (ii) analyzing and (iii) evaluating steps are not positively required steps of claim 1 and the phrase further hinders the clarity of the scope of the claim 1.
Regarding claims 3 -7 and 13 -17, they are indefinite in that the claims further define the (ii) evaluating step,  which is an option step and is not positively required in claim 1.  Dependent claims thus render the claims indefinite in that it is not clear whether the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20170366562 A1, hereinafter, Zhang).
Regarding to claim 1, (Currently Amended) Zhang teaches a method comprising: operating at least one hardware processor for:  receiving a software application comprising program code: conducting a privacy vulnerability assessment of the software application by performing:  ([0004] An on-device security vulnerability detection method performs dynamic analysis of application programs on a mobile device. In one aspect, an operating system of a mobile device is configured to include instrumentations and an analysis application program package is configured for installation on the mobile device to interact with the instrumentations. When an application program executes on the mobile device, the instrumentations enables recording of information related to execution of the application program (i.e. receiving the application software for performing vulnerability assessment). The analysis application interfaces with the instrumented operating system to analyze the behaviors of the application program using the recorded information. The application program is categorized (e.g., as benign or malicious) based on its behaviors, for example by using machine learning models. //Examiner's remark: a method for performing machine learning based vulnerability of application program in a mobile device)
(i) detecting one or more execution paths in the software application which use specified data for an unauthorized purpose, wherein said detecting comprises:  ([0063] The control flow module 604 generates a control flow graph of a software application package that includes paths traversed by the corresponding application during its execution (i.e. execution paths in the software application.); [0065] For example, an application accessing sensitive information (i.e. specified data) that should not be accessed by the application can be detected (i.e. detecting an authored by the application.))
 (a) training a machine learning algorithm to produce a classifier configured to classify execution paths based, at least in part, on one or more purposes, ([0027] The machine learning models running on the client device are provided by the analysis system 140. They may be machine learning models that result from training of the analysis system 140. (//examiner’s remark:  machine learning models are classifiers that assign class labels to classify execution paths based on their respective purposes.); [0024] As another example, a classification system 150 traces execution of the application such as control flows and/or data flows to detect anomalous behavior thereby to classify an APK (application package). The analysis system 140 maintains a list of identified malicious APKs.); [0063] The control flow module 604 generates a control flow graph of a software application package that includes paths traversed by the 
wherein said training is on a training set comprising: identified authorized execution paths within said application, and purpose labels of each of said identified authorized execution paths, and ([0051] The analysis system 140 creates machine learning models (e.g., determines the model parameters) by using training data (i.e. training set) and deploys the trained machine learning models to client devices.  The training data includes behavior tokens and the corresponding categories for previously analyzed applications //Examiner remark: the analysis system uses the application behaviors collected and categorized (malicious or benign) as tokens for training set); [0063] This control flow graph can be analyzed to determine whether certain behaviors have occurred. In a control flow graph, each node represents a basic block. A basic block is a straight-line piece of or a small section of code from the source code building the operating system binary image. The basic block may reveal the actions an application calls in its activity or service and can be used to trace the control flow inside a complied application binary package (i.e. identified authorized executive paths). The control flow graph therefore can be analyzed to reveal dependencies among basic blocks. As such, a software application package in which malicious code is hidden and cannot be detected by the static analysis engine 506 can be detected because the malicious behavior can be detected by analyzing the control flow graph)
(b) applying said classifier to said program code, to determine whether at least one of said one or more execution paths is not associated with an authorized purpose, ([0065] For example, an application accessing sensitive information that should not be accessed by the application can be detected. As another example, an application that sends sensitive information to a data sink that is not authorized to receive it can be detected. As a further example, an application that receives data from an untrusted website and writes it to a file meant to hold trustworthy information can be detected.)
and optionally by performing at least one of:
(ii) evaluating said program code to identify code segments presenting a potential dissemination of said specified data to an unauthorized destination, and ([0065] As another example, an application that sends sensitive information to a data sink that is not authorized to receive it can be detected. For example, an application accessing sensitive information that should not be accessed by the application can be detected. As another example, an application that sends sensitive information to a data sink (i.e. evaluating application program for dissemination specified data to an unauthorized destination) that is not authorized to receive it can be detected. As a further example, an application that receives data from an untrusted website and writes it to a file meant to hold trustworthy information can be detected.)
(iii) analyzing the content of data flows from said software application to detect said specified data in said data flows[[,]] and ([0065] The data flows can be analyzed for data that are tracked in the behavior token. Data flows as a result of execution of an application can be used to detect several types of behavior that leaks privacy. For example, an application accessing sensitive information that should not be accessed by the application can be detected. As another example, an application that sends sensitive information to a data sink that is not authorized to receive it can be detected. As a further example, an application that receives data from an untrusted website and writes it to a file meant to hold trustworthy information can be detected.)
generating one or more vulnerability summaries, based, at least in part, on results of (i), and optionally on at least one of (ii) and (iii). ([0037] The token generation (i.e. summary of application behavior including anomalous activities) module generates behavior tokens. The token generation module 332 processes the collected actions and associated information to generate behavior tokens that can be used by the machine learning model 334 to classify an application program. The behavior tokens include behaviors performed by the application program that may be expected or unexpected. Behaviors that are unexpected may be considered as anomalous behaviors. For example, calling a cipher function followed by calling a transmitting function may be considered anomalous. //examiner remark:  summary of vulnerabilities are generated as “tokens” based on at least in part in detecting vulnerabilities and stored in database. 
Regarding to claim 2, Zhang teaches, 2. The method of claim 1, wherein said specified data comprises private information related to one or more individual persons.  ([0065] Data flows as a result of execution of an application can be used to detect several types of behavior that leaks privacy. For example, an application accessing sensitive information that should not be accessed by the application can be detected.)
Regarding to claim  3 – 7, insofar as the claim language can be understood, further details to the evaluating step has not been addressed in view of the prior art as, the evaluating step in parent claim 1 is optional not positively required.
Regarding to claim 9, is not evaluated on the merit because, as amended, it is illegible to make an accurate interpretation of the claim.
Regarding to claim  10, Zhang teaches (Currently Amended) The method of claim [[8]]1 , wherein said purpose labels are determined based, at least in part, on one or more one of: manual identification, a name associated with each of said execution paths, and an output associated with each of said execution path. ([0061] The system administrator can classify a software application package or overwrite a category of a software application package classified by the analysis system, for example if more reliable information is received from another source. (i.e. manual identification))
Regarding to claim 11, Zhang teaches (Original) The method of claim 1, wherein said data flows are received in response to one or more (i) Application Programming Interface (API) calls; and (ii) data requests delivered to said application.  ([0064] The data flow module 606 generates flows of data, such as sensitive data, from a data source from which the application obtains the data to a data sink to which the application writes the data. The data source and the data sink are external to the application and the data flows may include intermediate components that are internal to the application. For example, the data source is a memory of a device and the data sink is a network API.)
Regarding to claim 12, it is rejected on same rational as claim 1.
Regarding to claims 13 – 17, claims are not addressed in view of the prior art because of same rational as claims 3 -7.
Regarding to claim 19, Zhang teaches (Currently Amended) The system of claim [18] 12, and wherein said authorized execution paths are identified using at least one of: functions traces, control flows, procedure calls, and system calls.  ([0032]  For example, the interface module 224 accesses logs, data objects, processes, system calls, parameters, SQL databases for records such as process IDs, parent process IDs, function calls, or parameters, memories, and the like. The interface module 224 may further interact with the analysis application 170 and provide different information to the analysis application 170.[0063] The basic block may reveal the actions an application calls in its activity or service and can be used to trace the control flow inside a complied application binary package.)
Regarding to claim 20, it is rejected on same rational as claim 10.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10025688-B2 - System And Method For Detecting Data Extrusion In Software Applications
CN 107885999 A - A Leak Detection Method And System Based On Deep Learning
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON AREGA whose telephone number is (571)272-0122. The examiner can normally be reached on Monday - Friday from 8:30 AM to 5:00 PM (EDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild, can be reached at telephone number (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/SOLOMON AREGA/Examiner, Art Unit 2431     
                                                                                                                                                                                                                                                                                                                                                                    /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431